*103SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said District Court be and it hereby is AFFIRMED.
Leressa Crockett appeals from the judgment of the United States District Court for the Southern District of New York (Preska, J.) entered on May 15, 2000, granting appellee’s motion for summary judgment and dismissing appellant’s complaint in its entirety. The motion was granted from the bench in a hearing on March 8, 2000.
Appellant claims that she was terminated from her position as Deputy Commissioner for Housing Management at the New York State Division of Housing and Community Renewal on account of her race in violation of Title VII of the Civil Rights Act of 1964, 29 U.S.C. § 2000e et seq. and the New York Human Rights Law, N.Y. Exec. Law § 290 et seq. After “much ink and paper ... expended on the issue,” the district court concluded that no issue of material fact existed as to whether the final decision to terminate appellant was made by James Natoli, and that appellant had failed to raise an issue of fact as to whether appellees’ proffered reason for her termination — political considerations— was pretextual. The district court further concluded that, even if pretext had been established, appellant had raised no question of fact as to whether a discriminatory motive could be inferred from appellees’ actions.
After a thorough review of the record, we are convinced that the district court’s conclusions were sound. We therefore affirm.